Citation Nr: 0719624	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-05 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  During the 
course of the appeal, in a January 2004 rating decision, the 
veteran's disability rating was increased from 30 percent to 
50 percent, effective March 2002.  Although an increased 
rating has been granted, the issue remains in appellate 
status, as the maximum schedular rating has not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

During the period contemplated by this appeal, the veteran's 
PTSD has been productive of occupational and social 
impairment, with deficiencies in most areas, such as family 
relations, judgment, thinking and mood, due to such symptoms 
as impaired impulse control, difficulty in adapting to 
stressful circumstances, and the inability to establish and 
maintain effective relationships, but without gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior; 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, or other 
symptoms of like gravity.


CONCLUSION OF LAW

The schedular criteria for a rating of 70 percent (but no 
higher) for PTSD have been met, effective from March 21, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from an 
October 2002 rating decision.  Thereafter, a VCAA letter was 
issued to the veteran in September 2006.  The VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in September 2006 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided prior to initial certification of the 
veteran's claim to the Board.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Moreover, in a September 2006 submission, the veteran 
indicated that he had no further evidence to submit in 
support of his claim.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, as will be 
discussed in more detail below, the Board has determined that 
a higher rating is warranted for service-connected PTSD.  
Therefore, any notice deficiency constitutes harmless error 
(see Bernard, supra), as section 5103(a) notice provisions 
have been satisfied, and if the veteran so chooses, he will 
have an opportunity to initiate the appellate process again 
should he disagree with the effective date assigned to the 
award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, VA 
outpatient treatment records are on file, and private 
treatment records are on file from NorthEast Washington 
Family Counseling (NEW).  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded two VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD is rated under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The provisions of Diagnostic 
Code 9411 provide that a 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Global Assessment Functioning (GAF) score is a scale from 
0 to 100, reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning.  A GAF of 51-60 
denotes moderate symptoms (e.g. flat affect, circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  A GAF of 61-70 
denotes some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

In October 1995, the Social Security Administration (SSA) 
determined that the veteran was entitled to disability 
benefits effective August 1988.  It was noted that he had 
past relevant work experience as a press operator and 
laborer.  He had not engaged in substantial gainful activity 
since August 1988.  He worked on two occasions in 1993; 
however, left each job within three months due to his 
disability.  Such jobs were determined to be unsuccessful 
work attempts.  It was determined that the veteran suffered 
from severe physical and mental disorders.  He experienced 
significant neck and shoulder pain, resulting from cervical 
spondylosis.  He also suffers from PTSD, stemming from his 
combat experience in Vietnam, and has a history of episodic 
alcohol dependence.  His alcohol addition was noted to be in 
remission and was not determined to be a contributing factor 
material to his disability determination.  It was noted that 
he had significant weight lifting limitations, and could not 
use his arm for repetitive pushing, pulling, or reaching 
overhead.  His mental disorders caused marked limitations in 
exercising judgment and making decisions; relating 
appropriately to coworkers and supervisors; interacting 
appropriately in public contacts; and responding 
appropriately to and tolerating the pressures and 
expectations of a normal work setting.  It was determined 
that he was not capable of returning to his past relevant 
work.  It was determined that his retained, maximum 
occupational base would be so constricted that he would be 
unable to make a vocational adjustment to work that exists in 
significant numbers in either the regional or national 
economy.

A March 21, 2002 VA outpatient treatment report notes the 
veteran's complaints of: sleeping poorly due to nightmares 
almost every night; flashbacks twice a week depending on the 
triggers; intrusive thoughts daily that interrupt his 
activities; and episodes of anger, anxiety and 
hypervigilence.  The veteran reported that he socialized with 
only a few people with whom he was familiar.  GAF score was 
50.

In August 2002, the veteran underwent a VA examination.  The 
examination report reflected that he seeks weekly counseling 
at the Spokane VA Medical Center (VAMC), and participates in 
weekly Alcohol Treatment Aftercare.  He last used alcohol a 
year prior.  He reported taking Neurontin.  He had been with 
his significant other for 16 years.  They own a 40 acre farm.  
He last worked in 1986 as a printer.  He was a printer on and 
off for 25 years, but his longest job at any one stretch was 
approximately two years.  He was fired several times for not 
showing up or drinking on the job, but was eventually hired 
back.  His legal history included domestic violence charges 
in 1991, 1992, and 1996; but in 1996, he did not strike his 
significant other, he just trashed the house.  He reported 
spending his days working in the garden, and operating a 
tractor.  He reported an inability to sit or stand for long 
periods of time due to neuropathy.  He is able to walk fairly 
well in the morning, but by the afternoon his legs start 
going out.  When asked how he feels emotionally the majority 
of the time, he reported that he was "doing better" and it 
was a year ago when he entered the hospital due to alcohol.  
He reported many stressors and wanting to do a lot of things 
but he cannot.  He also has financial limitations.  He does 
not sleep well due to nightmares of Vietnam.  He takes an 
occasional nap during the day, and his energy is "really 
pretty good."  Regarding his capacity to enjoy things in 
life, he enjoys his garden and maintaining his 40 acres.  He 
does not like to socialize much but goes to Alcoholics 
Anonymous meetings twice a week.  His socialization is 
limited because of Vietnam, but he does have a few close 
friends around the farm.  He also communicates with people 
via email.  He reported that his self-esteem is better.  He 
is always hungry and has gained weight.  His concentration 
and memory are not good.  He helps with activities of daily 
living.  He has been married three times prior, and has two 
children but does not have contact with them.  The veteran 
recounted his Vietnam experiences.  He described persistent 
avoidance of stimuli associated with his Vietnam experience 
and a general numbing of responsiveness.  He is avoidant of 
people, as well as thoughts and feelings.  He avoids 
activities and populated areas.  He has had diminished 
interest because he had significant life activities with 
feeling of detachment and estrangement from other people.  He 
continues to have anger, though it is relatively better.  He 
startles easily.  

On mental status examination, he was dressed appropriately 
and his psychomotor was appropriate.  His mood was neutral 
with congruent pleasant affect.  He was affable and 
talkative.  There was no thought disorder.  He was not 
suicidal or homicidal.  He was not disorganized, delusional, 
or hallucinating.  There was no cognitive impairment.  He was 
able to talk about his life situation in a dramatic fashion.  

The examiner's Axis I diagnosis was PTSD and alcohol abuse in 
remission for one year.  His Axis II diagnosis was 
personality disorder not otherwise specified in keeping with 
his history of difficulty in personal relationships and 
impulsivity.  With regard to Axis IV, the examiner noted that 
his main psychosocial stressors were his ongoing Vietnam 
experiences, though he is generally improving in this regard.  
The examiner assigned a GAF score of 70 to 71 with regard to 
his PTSD.  A GAF score of 85 was assigned to his alcohol 
abuse in remission.  A GAF score of 72 was assigned to his 
personality disorder.  The examiner opined that he would be 
able to manage his benefit payments in his own best interest.  
He does not have difficulty in activities of daily living.  
He is not a danger to self or others.  He is able to 
understand complex commands and interactions.

In March 2004, the veteran's treating private psychologist, 
Clark D. Ashworth, Ph.D., provided a summary of the veteran's 
treatment at NEW.  The veteran initially sought treatment at 
NEW in November 1990, and has participated intermittently in 
group and individual trauma resolution therapy from then 
until September 1997.  He presented for re-intake in 
September 2003, and has been participating in group and 
individual trauma resolution therapy since then.  Typical 
mental status examination indicates he is well oriented to 
person, place, and time.  Verbal presentation is consistent 
with intellectual resources in the average range or above.  
He describes limited social supports and a tendency towards 
social avoidance approaching social phobia.  He is open and 
friendly in speech and manner.  His affect is typically 
anxious, speech voluble and occasionally pressured.  He is 
prescribed SSRI antidepressant medications for PTSD related 
to depression and irritability, and also takes a mood 
stabilizer for neuropathy.  He endorses symptoms of PTSD 
including sleep disturbance, restricted range of affect, 
irritability, problems with authority, hypersensitivity to 
injustice, and social avoidance.  He reports a general 
worsening of symptoms since the onset of hostilities with 
Iraq.  The current conflict re-ignites his distrust of 
hypervigilance.  The parallels with the Vietnam war including 
world public opinion, widespread perception of deception on 
the part of the administration, and mounting casualties 
inflicted by a phantom enemy using the kind of booby trap and 
ambush techniques that were commonly encountered in Vietnam, 
combine to produce a sense of déjà vu that amounts to a 
prolonged series of intrusive thoughts.  Dr. Ashworth's Axis 
I diagnosis was PTSD, chronic, and alcohol dependence in 
full, sustained remission.  The Axis IV diagnosis was 
problems with primary support group including multiple 
marriages and divorces; problems with the social environment 
including social avoidance; occupational problems including 
chronic unemployment; economic problems including poverty; 
and, exposure to war.  Dr. Ashworth assigned a GAF score of 
45.  The examiner opined that the severity and chronicity of 
his symptoms argue against the likelihood of material 
improvement in the foreseeable future.

In October 2006, the veteran underwent another VA psychiatric 
evaluation.  The examiner reviewed the veteran's medical 
records, and obtained pertinent history.  On mental status 
examination, the examiner noted that the veteran was somewhat 
neglected in appearance, which could be explained by the fact 
that he lives on a farm and is involved in farming 
activities.  His clothing was appropriate for the current 
weather.  His motor behavior was slightly increased.  He 
seemed to be somewhat tense and anxious and his startle 
response was exaggerated, but there were no signs of 
agitation which could be observed during the interview.  His 
psychomotor activity was rather normal.  His speech was 
fairly coherent and relevant.  His voice was of normal range.  
His concentration was rather satisfactory and he verbalized 
his thoughts fairly well.  His affect was normal.  His 
emotional responses were appropriate and adequate.  He was 
cooperative and informative throughout the interview.  No 
malingering or factitious behavior could be discovered.  His 
thinking process was fairly well associated and his 
communication skills were rather satisfactory.  His mood was 
maintained on a fairly normal level.  There were no obvious 
signs of depression.  He did not reveal suicidal or homicidal 
trends.  He reported that his sleep is significantly 
disturbed.  Without the use of medication, he cannot sleep 
longer than two hours per night.  With the use of medication, 
he may sleep up to four hours per night.  He frequently wakes 
up.  He was correctly oriented for time, place and person.  
His short term memory and memorizing ability were 
satisfactory.  His immediate visual memory was also 
satisfactory.  His long term and remote memories were fairly 
satisfactory.  He was able to recall certain facts and dates 
from the near and distant past.  Tests for attention, 
vigilance and perseverance were satisfactory.  He did not 
demonstrate any obvious cognitive deficits.  No obsessive-
compulsive tendencies could be discovered.  No 
hallucinations, delusions, ideas of reference, 
misinterpretations, or any other psychotic material could be 
elicited.  His content of thought was concentrated around the 
traumatic events he was exposed to during his military 
service in Vietnam.  He was very concerned in regard to his 
inability to deal with daily problems and particularly with 
people, because of being anxious and becoming easily angry.  
The veteran recounted many of his experiences in Vietnam.  It 
was noted that after he returned from Vietnam, he started to 
re-experience tragic events in the form of recurrent 
nightmares, intrusive flashbacks and compelling thoughts.  He 
began to take medication for PTSD two years prior, and the 
intensity of his recollections has diminished but the 
frequency remained.  His flashbacks and compelling thoughts 
are usually precipitated by certain cues which include:  
seeing little children; seeing helicopters; watching war news 
from Iraq; loud noises; sound of shooting; smell of dead 
animals; and, smell of Asian food.  He reported avoiding 
larger gatherings and preferring to stay in a small group of 
people or alone.  He becomes over-reactive and irritable.  He 
becomes very easily angry.  He is "definitely over-alert."  
While in a public place, he situates himself "somewhere on 
the side or at the corner."  He has outbursts of anger 
(which contributed to two divorces and his short stays on 
jobs).  He has significant difficulty in staying asleep.  
With the use of medication, he cannot sleep longer than four 
hours per night.  He has difficulty in focusing his attention 
on the task he performs.  He lost interest in activities he 
enjoyed before going to Vietnam, such as hunting and 
motorcycle riding.  He has difficulty showing affection 
toward his wife.  His general information, judgment, and 
abstract thinking were satisfactory.  His insight was fair.  

The examiner diagnosed PTSD and alcohol dependence in full 
remission, and assigned a GAF score of 50.  The examiner 
noted that in August 2002, the Spokane VAMC assigned GAF 
scores of 70 to 71, based on a single psychiatric evaluation.  
A GAF score of 45 was estimated by NEW in May 2004, based on 
his prolonged treatment of one and a half hours per week for 
a total number of three and a half years, and being seen 
twice a year for a total of ten years.  The examiner also 
noted GAF scores of 55 in 2002; 45 in 2004; and, 65 in 2005.  
Such scores were estimated by the Spokane VAMC, and the 
veteran was usually participating in the hospital treatment 
program visiting the hospital every two months.  The examiner 
noted that during the interview he was basically cooperative 
and informative but he demonstrated some inhibition in 
revealing detailed information about his experiences in 
Vietnam.  It was the examiner's impression that following 
many former interviews, he feels uncomfortable in repeating 
the painful details of his tragic experiences there.  He 
finally opened himself and presented a very vivid picture of 
most of the traumatic events he was exposed to during his 
stay in Vietnam.  He also revealed the full information about 
his recollections and behavioral changes following his return 
home.  The examiner opined that there is a significant 
likelihood that some of his high GAF scores resulted from his 
restraint, inhibition, and reluctance to discuss in detail 
his experiences in Vietnam and to fully reveal his current 
symptomatology related to these experiences.  Review of the 
veteran's record and psychiatric evaluation offered no 
indication of major fluctuations in his level of social and 
occupational impairment from 2002 to 2006.  Since he started 
to take medication two years prior, the intensity of his 
recollections has diminished but the frequency remains.  He 
can sleep up to four hours per night with medication.  These 
two slightly favorable changes in his condition did not have 
any major influence on his social and occupational impairment 
which was very serious and remains very serious.  His 
difficulty in focusing his attention on the task he has to 
perform remains unchanged.  He continues to have a need for 
detachment from people.  He continues to become easily angry.  
He continues to be irritable and hypervigilant.  His startle 
response continues to be exaggerated.  He continues to have 
outbursts of anger, which contributed to his divorces and his 
inability to keep a job for a reasonable period of time.  He 
is very concerned in regard to his inability to deal with 
daily problems and particularly with people because of being 
afraid to deal with them and becoming easily angry.  He feels 
very unhappy because of being unemployed for the past 
seventeen years.  He is still motivated to return to work but 
he is not able to do that.  The examiner determined that the 
veteran is mentally capable of managing his benefit payments 
in his own best interests; he is mentally capable of 
performing activities of daily living; he would have 
difficulty establishing and maintaining occupational, social 
and family relationships due to some symptoms of his PTSD; he 
understands simple and complex commands; and, there is no 
current evidence that he may pose an immediate threat or 
persistent danger of injury to self or others.  The examiner 
opined that his startle response is exaggerated, he becomes 
easily angry, he is irritable and he has outbursts of anger.  
For these reasons, his suicidal and/or homicidal potential 
could not be totally ruled out.

Upon review of the entire evidence of record, to include the 
VA outpatient records and private treatment records from NEW, 
it is clear that the veteran's PTSD results in significant 
impairment of both occupational and social functioning.  The 
veteran's PTSD is essentially manifested by re-experiencing 
traumatic events to include nightmares, flashbacks and 
thoughts; avoidance; restricted range of affect; difficulty 
sleeping; startle response; irritability; hypervigilance; 
anxiety; social detachment; and, anger.  Thus, the 
examination findings reflect that the veteran's PTSD is 
manifested by occupational and social impairment with family 
relations and mood due to such symptoms as impaired impulse 
control (such as unprovoked irritability with periods of 
violence); difficulty in adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.  In light of such reported symptomatology, the 
Board finds that the veteran's PTSD most nearly approximates 
a 70 percent disability evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

As discussed in detail by the October 2006 VA examiner, since 
2002 the GAF scores assigned to the veteran's PTSD have 
ranged from 45 to 71.  The VA examiner assigned a GAF score 
of 50 denoting serious symptoms, explaining that the higher 
GAF scores were likely the result of the veteran's restraint, 
inhibition and reluctance to discuss in detail his 
experiences in Vietnam and details regarding his 
symptomatology.  The examiner also opined that there have 
been no major fluctuations in the veteran's level of social 
and occupational impairment from 2002 to 2006, and as 
objective findings during the period of this appeal generally 
reflect serious symptomatology, the Board concludes that a 70 
percent rating should be effective during the entire period 
contemplated by this appeal; that is, from March 21, 2002. 

The Board finds, however, that the 70 percent disability 
rating contemplates the degree of impairment from his PTSD, 
and the preponderance of the evidence is against assignment 
of a higher rating.  Thus, as previously noted, the overall 
record shows occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking and mood, due to such symptoms as impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and the inability to establish and maintain 
effective relationships.  The Board believes that based on 
the objective findings of record, and the GAF scores ranging 
from 45-55 a 70 percent disability rating is warranted.  In 
this regard, the Board notes that such GAF scores represent a 
disability picture with major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  Such a finding expressly fits within the schedular 
criteria of a 70 percent rating.  Nevertheless, VA 
examination reports, along with VA outpatient and private 
records, do not reveal occupational and social impairment 
with deficiencies in most areas due to PTSD symptoms listed 
in the schedular criteria for a 100 percent rating (outlined 
above).  

While recognizing that SSA determined that effective August 
1988 the veteran was deemed too disabled to work due in part 
to his PTSD, and the recent VA examination reports reflect 
that he would have difficulty establishing and maintaining 
occupational relationships due to some symptoms of his PTSD, 
the veteran's total occupational impairment is not due to any 
of the symptoms listed in the schedular criteria listed for a 
100 percent disability rating.  There has been no showing of 
gross impairment in thought processes or communications, nor 
is there persuasive evidence of persistent delusions or 
hallucinations.  With regard to persistent danger of hurting 
himself or others, the most recent examination suggests that 
his suicidal and homicidal ideation cannot be ruled out, but 
such is due to his outbursts of anger and irritability, not 
any recent specific incidents reported by the veteran.  He is 
not disorientated to time or place, and there is no evidence 
of memory loss.  While the Board acknowledges the severity of 
the veteran's PTSD, it does not view the reported symptoms as 
demonstrative of grossly inappropriate behavior.  In sum, the 
Board finds that the regulatory criteria for a 100 percent 
rating have not been met. 




ORDER

Entitlement to a 70 percent rating for PTSD is warranted, 
effective from March 21, 2002, subject to laws and 
regulations governing payment of VA monetary benefits.  



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


